Case 17-01393-RAM   Doc 115   Filed 11/02/18   Page 1 of 4
                Case 17-01393-RAM          Doc 115    Filed 11/02/18     Page 2 of 4



                                         Schedule “A”
                                    Subpoena Duces Tecum to
                                        Carlos Munguia

                                           I.   DEFINITIONS

       The following definitions shall apply herein, whether or not capitalized in the text, and

shall apply except as otherwise indicated by word or context:

       1.       “Jade Winds” shall mean the Plaintiff/Reorganized Debtor Jade Winds Association,

Inc., and its employees, board members, officers, directors, managers, residents, representatives,

agents, as well as, any person or firm acting or purporting to act on its behalf or under its control

or authority.

       2.        “FirstService” shall mean the Defendant/Claimant FirstService Residential

Florida, Inc., f/k/a The Continental Group, and its employees, representatives, against, as well as,

any person or firm acting or purporting to act on its behalf or under its control.

       3.        “You” or “Your” or “Yours” refers to the party(ies) responding to this Request as

indicated by the context of each particular paragraph of this Request, and includes your agents,

attorneys, representatives or employees.

       4.       The term “regarding” means concerning, referring, describing, evidencing,

mentioning, or constituting in any way, directly or indirectly.

       5.       The terms “related to” or “pertaining to” shall mean directly or indirectly refer to,

reflect, constitute, describe, pertain to, arise out of or in connection with, or in any way legally,

logically, or factually be connected with the matter discussed.

       6.       The term “evidencing” means having a tendency to show, prove, or disprove.

       7.       The term “control” means in your possession, custody, or control or under your

direction, and includes in the possession, custody, or control of those under the direction of you or
              Case 17-01393-RAM          Doc 115     Filed 11/02/18     Page 3 of 4
                                   Case No. 1:16-cv-23304-KMW


your employees, subordinates, counsel, accountant, consultant, expert, parent or affiliated

corporation, and any person purporting to act on your behalf.

       8.      The terms “communication” or “communications” means any transmittal of

information in the form of facts, ideas, inquiries, or otherwise, whether orally or in writing,

including, but not limited to, face-to-face meetings or conversations, telephone calls, voice mails,

facsimiles, text messages, e-mails, documents, letters, notes, intraoffice or interoffice memoranda,

reports, or any other type of correspondence.

       9.      The term “document” or “documents” means all written, typed, or printed

documents and tangible things and all magnetic, electronic, or other recording or documentation

of any kind in your possession, custody, or control, whether or not prepared by you, that constitute

or contain matters relevant to the subject matter of this action. The terms “document” or

“documents” includes, without limitation, books, papers, records, letters, notes, schedules,

tabulations, vouchers, accounts, statements, financial statements, balance sheets, income or

revenue statements, debt summaries, profit-and-loss statements, spreadsheets, data bases,

affidavits, memoranda, records, communications, electronic mail (“e-mail”), text messages,

minutes, reports, abstracts, agreements, contracts, calendars, drafts, drawings, photographs,

blueprints, slides, sketches, video recordings, audio recordings (including voicemails), charts,

graphs and similar items, including originals, copies, or reproductions of any kind, and shall also

include any kind of transcript, transaction, or recording of any audio or visual presentation or

communication of any kind. The terms “document” or “documents” shall further include other

data compilations or electronically stored information of any kind, including data or information

that can be obtained or translated through detection devices or other means into any reasonably

useable or readable format.



                                                 2
                  Case 17-01393-RAM      Doc 115     Filed 11/02/18     Page 4 of 4
                                    Case No. 1:16-cv-23304-KMW


   II.        REQUESTS FOR DOCUMENTS AND ELECTRONICALLY STORED
              INFORMATION

       1.     All documents, emails, attachments or other communications contained on the
following email accounts from date of email account opening to December 31, 2014:

              •   JadeWinds5@gmail.com

        2.     All documents, emails, attachments or other communications relating to your work
with or on behalf of Jade Winds or FirstService from January 1, 2009 through December 31, 2014,
including but not limited to the documents contained on the following email account and any other
email account to which you maintain control:

              •   dcmunguia125@yahoo.com

        3.    All documents that pertain to or constitute any communications between you and
Santiago Perez relating to your work with or on behalf of Jade Winds or your employment by
FirstService.
        4.    All documents that pertain to or constitute any communications between you and
Revital Sharony relating to your work with or on behalf of Jade Winds or your employment by
FirstService.
        5.    All documents that pertain to or constitute any communications between you and
Donna Mantin relating to your work with or on behalf of Jade Winds or your employment by
FirstService.
       6.     All documents that pertain to or constitute any communications between you and
any person (other than your attorney) relating to your work with or on behalf of Jade Winds or
your employment by FirstService.
        7.    All documents that pertain to or constitute any communications between you and
Jade Winds relating to your work with or on behalf of Jade Winds or your employment by
FirstService.
         8.       All notes made by you in connection with your work with or on behalf of Jade
Winds.
        9.     All documents that pertain to or constitute any communications between you and
FirstService pertaining to your work with or on behalf of Jade Winds.
        10.    All documents that pertain to or constitute any communications between you and
FirstService pertaining to the conclusion of your status as a FirstService employee, including but
not limited to: letters of termination, complaints whether legal or informal, and severance
packages.
        11.    All documents that pertain to or constitute any sworn testimony provided by you in
the form of affidavit, declaration, deposition, trial testimony, or other form relating to your work
with or on behalf of Jade Winds or your position as a FirstService employee.
                                                 3
